Citation Nr: 0101867	
Decision Date: 01/24/01    Archive Date: 01/31/01

DOCKET NO.  98-03 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO), which granted service connection for 
post-traumatic stress disorder, and which assigned that 
disability a 30 percent evaluation from December 1996.  The 
veteran appealed as to the assigned rating.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the present appeal has been obtained.

2.  The service-connected PTSD is productive of occupational 
and social impairment with reduced reliability and 
productivity, and reflective of a difficulty in establishing 
and maintaining effective work and social relationships.
 

CONCLUSION OF LAW

The criteria for a 50 percent evaluation for post-traumatic 
stress disorder have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.125, 4.130, Diagnostic Code 
9411 (2000).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board is satisfied that all relevant facts have been 
properly and sufficiently developed.  Accordingly, no further 
development is required to comply with the duty to assist the 
appellant in establishing his claim.  See 38 U.S.C.A. § 
5107(a).  

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2000) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the veteran's service medical records and all other evidence 
of record pertaining to the history of the service-connected 
disability at issue here.  Disability ratings are determined 
by applying the criteria set forth in the VA Schedule for 
Rating Disabilities (Rating Schedule), found in 38 C.F.R. 
Part 4 (2000).  The Board attempts to determine the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations. 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 4.1, 4.10 (2000).  Separate diagnostic codes 
identify the various disabilities.  If there is a question as 
to which of two evaluations should be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2000).  
Any reasonable doubt regarding the degree of disability will 
be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The Board has reviewed the entire record, and has found 
nothing in the historical record which would lead it to 
conclude that the current evidence of record is not adequate 
for rating purposes.  Moreover, the Board is of the opinion 
that this case presents no evidentiary considerations which 
would warrant an exposition of the remote clinical histories 
and findings pertaining to the disabilities for which 
entitlement to an increased evaluation is currently 
considered on appeal.

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") has held that, in a claim of 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999). Therefore, all of 
the evidence following the grant of service connection (not 
just the evidence showing the present level of disability) 
must be considered in evaluating the veteran's claim.

In a January 1998 rating decision, from which this appeal 
arises, the RO granted service connection for post-traumatic 
stress disorder and assigned a 30 percent evaluation as of 
December 1996.  The RO based this grant on evidence including 
findings from a January 1998 VA mental disorders examination, 
and a private statement of January 1998 from Robert B. Lamb, 
Ph.D., Michigan Certified Psychologist.  That evidence and 
subsequently received private medical records are discussed 
below.

The report of the January 1998 VA mental disorders 
examination indicates that the claims file was not available 
for review.  The report shows that the veteran complained 
that his life was getting more challenging and difficult as 
he got older; and that he felt guilty for all the killing he 
did in Vietnam and extremely guilty to have survived when 
many of his friends did not.  The veteran felt that these 
feelings were getting stronger as he got older.  He had 
become more distressed over his combat experience.  On 
examination, he was neatly groomed and dressed, and 
cooperated fully.  His speech was well organized, and 
relevant and to the point.  His mood was depressed, and he 
became restless during the interview, particularly when 
talking about his combat experience.  There was no evidence 
of any psychotic thought process or perceptual disturbance.  
He occasionally had some suicidal ideation but it was 
fleeting and he had no plan or intention.  He reported that 
when younger, he occasionally drank heavily, but denied any 
significant present problem with alcohol or drug abuse.  He 
presently drank only infrequently and in very moderate 
amounts.  The examiner found that the veteran appeared to 
meet the criteria for PTSD.  The veteran reported that he 
received the Purple Heart and Bronze Star.  This is confirmed 
by service personnel records.  The veteran reported that he 
continued to re-experience his combat service through 
nightmares and intrusive daytime recollections.  He reported 
that he becomes very restless, and tried to avoid thoughts, 
feelings or conversations associated with the trauma.  He 
reported that he had injured his fingers due to losing his 
concentration at work while operating machinery.  He reported 
that he had very good attendance at work but had been 
criticized for wondering around the plant.  He avoids other 
Vietnam veterans.  The examiner noted that the veteran 
appeared to have significantly diminished interest or 
participation and activities.  When not at work, he was at 
home.  The examiner noted that the veteran worked alone 
around the house and avoided participating in social 
gatherings.  He had significantly disturbed sleep, and 
awakens several times during the night.  He had significant 
lapses in concentration such that he had injured himself at 
work.  His overall cognitive functioning appeared to be 
intact, with the exception of the lapses in concentration.  
The diagnosis was PTSD.  The report noted on Axis IV that the 
veteran's psychosocial problems comprised ongoing intrusive 
recollections; and withdrawal from social situations.  The 
report recorded a global assessment of functioning (GAF) 
score of 60; which the report noted to indicate moderate 
symptoms with some moderate difficulty with social and 
occupational function.

In a January 1998 statement Dr. Lamb noted a treatment 
summary of 19 sessions from July to November 1980, which 
dealt initially with the dissolution of the veteran's 
marriage.  The statement noted that during much of the 
sessions, current events stimulated memories of traumatic 
events in Vietnam.  PTSD symptoms included intrusive memories 
of traumatic events; recurrent nightmares; flashbacks; cue-
related psychological stress; emotional numbing; avoidance of 
stimuli associated with Vietnam; selective amnesia; social 
withdrawal; hyper-vigilance; insomnia; problems 
concentrating; irritability; and survivor guilt.

Private medical records include a May 1998 biopsychosocial 
assessment summary from Dr. Lamb, in which it was noted that 
the veteran had had 17 individual treatment sessions in 1980, 
and 19 during his current psychotherapy program, in progress, 
starting in December 1998.  Associated with the report is an 
elaboration of the multiple treatments from July to November 
1980.  The assessment summary report noted that the veteran 
had been married three times since 1970.  After service he 
had worked in various jobs including at factories as a 
machine operator and in construction, and at CCI.  He 
reported that he drank heavily following the war as a means 
of coping with his symptoms for about a year.  Since then he 
drank occasionally, and in the last few years, he almost 
always abstained.  

The May 1998 biopsychosocial assessment summary noted that on 
mental status evaluation, there was nothing unusual about the 
veteran's appearance, gait or posture.  His motor activity 
was somewhat agitated and jerky, especially with talking 
about distressful experiences.  His speech, rhythms and 
volume were normal.  His mood generally appeared on the sad 
side of the affect dimension.  His thought processes were 
generally linear, logical and goal oriented.  His affect 
remained primarily flat, but was generally congruent with the 
topic of discussion.  Concentration and attention were poor, 
and statements often had to be repeated.  Otherwise, his 
cognitive abilities and sensorium appeared intact.  His 
intelligence was estimated to be within the bright normal 
range.  His memory for recent events was good for situations 
that engaged his full attention, otherwise, it was highly 
variable.  Remote memory appeared to be good.  The veteran 
endorsed auditory and visual hallucinations and flashbacks 
regarding Vietnam.  He admitted occasional suicidal 
rumination, but denied any intent or plan.  The clinical 
impression was that the veteran had suffered with PTSD and 
depression ever since service.  By his own report, the 
veteran had been ashamed of these symptoms, considering them 
a weakness, and had therefore been avoiding any treatment.  
The diagnoses were prolonged PTSD; and major depression, 
single episode, moderate to severe.  The GAF was 50.

During his December 1998 hearing, the veteran testified 
regarding his PTSD symptoms.  He reported that he was 
married; and that he worked 40 hours a week as a mechanic, 
usually only with one other person.  His testimony indicated 
that his symptoms included problems with anger, isolation of 
his self and avoidance of people, nightmares two times per 
week and other sleep disturbance, intrusive thoughts, 
paranoia, flashbacks, and jumpiness at noises.  He spent much 
of his non-working time in his garage working on cars.  He 
testified that he received treatment for PTSD.

Under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2000), a 30 
percent disability evaluation is warranted for PTSD that is 
productive of occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, or mild 
memory loss (such as forgetting names, directions, and recent 
events).

A 50 percent disability evaluation encompasses PTSD 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships. 

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships. 

In addition, when evaluating a mental disorder, the rating 
agency shall consider the frequency, severity, and duration 
of psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  38 C.F.R. § 4.126(a) (2000).  The rating agency 
shall assign an evaluation based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  Id.

As discussed below, in the judgment of the Board, the level 
of disability demonstrated supports a finding that the 
veteran's symptoms of PTSD more nearly approximate the 
criteria required for a 50 percent evaluation.  A review of 
the medical evidence and opinions expressed in both the 
January 1998 VA examination report and the May 1998 
biopsychosocial assessment summary adequately support that 
finding.  

As discussed earlier, during his most recent VA psychiatric 
examination in January 1998, the veteran reported complaints 
of increasing feelings of guilt and distress.  The veteran 
reported that he re-experienced his combat service through 
nightmares and intrusive recollections; and that he becomes 
very restless, and tried to avoid thoughts, feelings or 
conversations associated with the trauma.  He reported 
trouble with concentration.  It was noted that he appeared to 
have significantly diminished interest or participation in 
activities, and when not working, he stayed at home.  

In a January 1998 statement Dr. Lamb noted a number of PTSD 
symptoms found during earlier treatments in 1980, including 
intrusive memories of traumatic events; recurrent nightmares; 
flashbacks; cue-related psychological stress; emotional 
numbing; avoidance of stimuli associated with Vietnam; 
selective amnesia; social withdrawal; hyper-vigilance; 
insomnia; problems concentrating; irritability; and survivor 
guilt.  The May 1998 biopsychosocial assessment summary noted 
that the veteran endorsed auditory and visual hallucinations 
and flashbacks regarding Vietnam; and he admitted occasional 
suicidal rumination without intent.  This report noted that 
the examiner found that the veteran had suffered PTSD and 
depression since service.  

While the veteran is not service-connected for a depression 
disorder, depressed mood is listed as a symptom for 
consideration under Diagnostic Code 9411, for PTSD.   When it 
is not possible to separate the effects of a nonservice-
connected condition from those of a service-connected 
condition, reasonable doubt should be resolved in the 
appellant's favor with regard to the question of whether 
certain signs and symptoms can be attributed to the service-
connected condition.  See Mittleider v. West, 11 Vet. App. 
181, 182 (1998)

In terms of the regulatory criteria, the Board finds that the 
veteran's disability picture reflects the criteria under 
Diagnostic Code 9411 required to warrant a 50 percent 
evaluation.  That is, the veteran's disability picture is 
productive of occupational and social impairment reflective 
of reduced reliability and productivity due to such symptoms 
as flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and is reflective of a difficulty in 
establishing and maintaining effective work and social 
relationships.  

The evidence shows that the veteran's PTSD is manifested by 
such symptoms as impairment of short-term memory, nightmares, 
poor concentration and attention, sadness, depression, 
occasional rumination of suicide without intent, 
hallucinations and flashbacks.  The veteran has been 
undergoing regular psychotherapy treatment for his symptoms.  
These psychiatric symptoms have been assessed or complained 
of by the veteran during VA and private treatment or 
examination.

At the time of his VA examination in January 1998, the 
overall global assessment of functioning (GAF) score was 
found to be 60, indicating some moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Most recently, the May 1998 private 
biopsychosocial assessment summary shows that the GAF score 
was found to be 50, indicating serious symptoms; or moderate 
difficulty in social, occupational or school functioning, 
such as having few friends, conflicts with peers or co-
workers.  This is consistent with much of the evidence 
discussed above.  

On the basis of the foregoing, and after assigning the 
benefit of any remaining doubt to the veteran, the Board 
finds that the evidence would reasonably support an increase 
to 50 percent.   

The Board does not find, however, that the current medical 
record presents evidence of PTSD symptomatology which meets 
the schedular criteria for a 70 percent rating under the 
regulations.  The evidence does not show that the veteran's 
PTSD is manifested by occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships. 

The recent evidence shows that the veteran was married and 
currently living with his wife, since 1990.  He has a 
supportive family and there is no indication that there had 
ever been any violence between them.  As of 1998, the veteran 
was working and indicated that he had not missed much work 
due to his PTSD symptoms.  Although he spends much of his 
free time at home, including working on cars in his garage, 
the record indicates that he does have visitors with him from 
time to time while working on the cars.  Although he has some 
difficulty, there is no indication that he has an inability 
to establish and maintain effective relationships.  In sum, 
the record does not show evidence reflecting a severity on 
which to base an evaluation in excess of 50 percent under the 
criteria as set out above.

The May 1998 biopsychosocial assessment summary recorded a 
score of 50, indicating serious symptoms or any serious 
impairment in social occupational or school functioning.  The 
Board notes, however, that that assessment summary diagnosed 
a major depression, single episode, moderate to severe, in 
addition to the service-connected PTSD.  Even if all the 
veteran's psychiatric symptomatology is attributed to his 
PTSD, however, the veteran's psychiatric disability picture 
is not shown to warrant more than a 50 percent evaluation 
under the criteria of Diagnostic Code 9411.  In this regard, 
the Board notes that the GAF score during the most recent VA 
examination, of January 1998, reflects moderate symptoms.  

Hence, the Board is unable to conclude that the veteran's 
PTSD was manifested by symptomatology that would support a 
rating in excess of 50 percent.  Based upon the foregoing, 
the Board finds that the medical evidence of record 
reasonably supports a finding of an increased evaluation of 
50 percent for the veteran's service-connected PTSD, but no 
more.  Further, the Board has considered the doctrine of 
benefit of doubt under 38 U.S.C.A. § 5107 (West 1991), but 
finds that there is not an approximate balance of positive 
and negative evidence on the merits to warrant an increase 
over that granted herein.


ORDER

Subject to pertinent criteria governing the payment of 
monetary benefits, an evaluation of 50 percent for PTSD, is 
granted.


	

		
	F. JUDGE FLOWERS 
	Member, Board of Veterans' Appeals



 

